Citation Nr: 1526707	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  09-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities.  

2.  Entitlement to a compensable initial disability rating for hypogonadism.  

3.  Entitlement to a compensable initial disability rating for erectile dysfunction, to include entitlement to special monthly compensation.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1981.  For his meritorious service, the Veteran was awarded (among other decorations) the Combat Infantryman Badge, the Air Medal, and the Army Commendation Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2007 and July 2014 of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 2007 decision denied service connection for hypertension; the July 2014 decision granted service connection for hypogonadism and erectile dysfunction.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For two reasons, the Veteran's claims must be remanded.

First, with respect to the Veteran's claim for service connection for hypertension, the Veteran has long contended that his current hypertension is secondary to his service-connected diabetes.  At his February 2015 hearing, however, the Veteran argued that his hypertension could be secondary to his now service-connected coronary artery disease.  In other letters to the RO, the Veteran also argued that his hypertension could be related to medicine he takes for his service-connected asthma.  No opinion regarding a relationship between the Veteran's hypertension and these other service-connected disabilities has been obtained

Further, in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document makes clear that there are some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrate "limited or suggestive evidence of association."  As the Veteran served in the Republic of Vietnam, VA must also obtain an opinion as to whether the Veteran's hypertension is related to his in-service herbicide exposure.  

Second, with respect to the Veteran's increased initial ratings claims, the RO granted service connection for these issues in a July 2014 rating decision.  In February 2015, the Veteran filed a notice of disagreement with the ratings assigned.  

When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).  As no statement of the case has been issued for either claim, these issues must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a statement of the case to the Veteran regarding the issues of entitlement to compensable initial ratings for hypogonadism and erectile dysfunction, including whether special monthly compensation is warranted.  Return these issues to the Board only if the Veteran perfects a timely appeal of the issues.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the etiology of his hypertension.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to his active service, including his presumed herbicide exposure?

b)  Is it at least as likely as not that the Veteran's hypertension is secondary to his service-connected diabetes, coronary artery disease, or asthma, including any medication that the Veteran takes to treat these disabilities?  That is, is the Veteran's hypertension proximately due to, the result of, or aggravated by any of his service-connected disabilities or the medication he takes to treat those disabilities?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation of hypertension by a service-connected disability is found, the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by the service-connected disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Readjudicate the appeal.  If the benefit sought remains issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



